Name: COMMISSION REGULATION (EC) No 2503/96 of 27 December 1996 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated
 Type: Regulation
 Subject Matter: tariff policy;  competition;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 338/76 lEN Official Journal of the European Communities 28 . 12. 96 COMMISSION REGULATION (EC) No 2503/96 of 27 December 1996 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated HAS ADOPTED THIS REGULATION: Article 1 1 . The issue of export licences for milk products falling within CN code 0406 30 is hereby suspended for the period 30 December 1996 to 2 January 1997 . 2. Licences shall be issued for products falling within CN code 0406 30 submitted before 20 December 1996 for which applications are still pending. 3 . No licences shall be issued for products falling within CN code 0406 30 for which applications submitted from 20 December 1996 are still pending and against which licences would have been issued from 30 December 1996 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1587/96 (2), Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (3), as last amended by Regulation (EC) No 1 875/96 (4), and in particular Article 8 (3) thereof, Whereas the market in certain milk products is currently subject to uncertainty; whereas licence applications of a speculative nature should be avoided which may lead to distortions of competition between operators and potenti ­ ally disrupt the continuity of exports of these products for the remainder of the period in question; whereas the issue of export licenses for the products involved should be temporarily suspended and licences for some of these products should not be issued in respect of applications pending, Articlp 2 This Regulation shall enter into force on 30 December 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 December 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 206, 16. 8 . 1996, p. 21 . (3) OJ No L 144, 28 . 6. 1995, p. 22. ( «) OJ No L 247, 28 . 9 . 1996, p. 36.